In my view, the majority unsuccessfully attempts to distinguish Prittv. DeBartolo Corp, supra. I can see little difference in the chicken samples passed out in Pritt and the oranges provided here. Whether one slips on fruit or fowl, it was still the store's employees who introduced the offending lubricant into the business environment. The fact that the slip and fall here was more distant from the source of the oranges than Pritt was from the source of the chicken to me only creates a question of fact as to the reasonableness of the defendant's efforts to contain the hazard it created. Accordingly, I would reverse the award of summary judgment and remand the matter for trial.